                Case 1:21-cr-00075-VEC Document 18 Filed 07/20/21 Page 1 of 2




USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
                                                                DIRECT DIAL     212.763.0889
DATE FILED: 
                                                                DIRECT EMAIL shecker@kaplanhecker.com




                   MEMO ENDORSED                                              July 20, 2021

      BY ECF

      Honorable Valerie E. Caproni
      United States District Court
      Southern District of New York
      Thurgood Marshall United States Courthouse
      40 Foley Square
      New York, NY 10007


                             Re:    USA v. Stefan He Qin, No. 21-cr-00075 (VEC) (S.D.N.Y.)

      Dear Judge Caproni:

             I write on behalf of Stefan He Qin, defendant in the above-captioned matter, to respectfully
      request a 30-day adjournment of Mr. Qin’s sentencing, which is currently scheduled to take place
      on August 19, 2021 at 11:00 a.m. This is Mr. Qin’s second request to adjourn his sentencing. The
      government does not object to this request.

              Mr. Qin has been evaluated by a psychiatrist who intends to submit a report in connection
      with Mr. Qin’s pre-sentencing submission. Because of a medical emergency, Mr. Qin’s
      psychiatrist has been delayed in completing his report. In addition, Mr. Qin is continuing to assist
      the Receiver appointed by the Court in the action brought by Securities and Exchange Commission
      in its efforts to recover investor funds. See SEC v. Stefan Qin et al., No. 20-cv-10849 (LGS)
      (S.D.N.Y.). Accordingly, I respectfully request that the Court adjourn the August 19, 2021
      sentencing to a date on or about 30 days later. I have conferred with counsel for the government,
      and one or both of us are unavailable on the following dates: September 7, 15, 16, 21, 22 and 23.

                                                                              Respectfully submitted,



                                                                              Sean Hecker

      cc:    Assistant U.S. Attorney Daniel Tracer
           Case 1:21-cr-00075-VEC Document 18 Filed 07/20/21 Page 2 of 2



$SSOLFDWLRQ*5$17('

0U4LQ VVHQWHQFLQJLVDGMRXUQHGWR:HGQHVGD\6HSWHPEHUDW307KHSDUWLHV
SUHVHQWHQFLQJVXEPLVVLRQVDUHGXHQRODWHUWKDQ:HGQHVGD\6HSWHPEHU

SO ORDERED.



                        'DWH-XO\
                        'DWH-X
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
